IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Piedmont Airlines, Inc. and New           :
Hampshire Insurance Company               :
c/o Sedgwick Claims Management            :
Services, Inc.,                           :
                          Petitioners     :
                                          :
               v.                         :      No. 468 C.D. 2018
                                          :
Workers' Compensation Appeal              :
Board (Watson),                           :
                       Respondent         :



                                        ORDER

               NOW, October 3, 2018, upon consideration of petitioners’

application for reconsideration/reargument, and respondent’s answer in

response thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge